Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in this Registration Statement on Form S-1 of our report dated March 17, 2014, except as it relates to Note 19 which is as of April 23, 2014, of North Bay Resources Inc. relating to the financial statements as of December 31, 2013 and 2012 and for the period from inception to December 31, 2013, and the reference to our firm under the caption “Experts” in the Registration Statement. /s/M&K CPAS, PLLC www.mkacpas.com Houston, Texas April 23, 2014
